DISSENTING OPINION.
REYNOLDS, P. J.
I am compelled to dissent from the conclusion arrived at in this case by my very learned associates. As will be noticed by the very clear statement of facts by my brother Goode, the sole question in the case is whether the circuit court had jurisdiction, after the affirmance of its judgment by the. Supreme Court, the Supreme Court neither reversing nor modifying the judgment nor remanding the cause, to enter up any other or further orders or assume any further jurisdiction in the case. Whatever may be said of *594the form of the judgment on which the appeal was taken to the Supreme Court, it must be held that it was a final judgment. It was so treated by all the parties in the case, was accepted and acted on as such by the Supreme Court and was affirmed by that court. That the circuit court when the cause was within its jurisdiction did not dispose of the question of costs in the case by allowing and taxing fees for the attorneys for the trust company did not render the judgment in the cause any less a final judgment. When the appeal was prayed for and granted and perfected, the circuit court lost all jurisdiction of the cause. I have always thought this elementary law in our State. The reservation in the decree of a right to tax costs thereafter, in my opinion and on an almost unbroken line of authority, was a matter beyond the power and jurisdiction of the court. [City of St. Louis v. Crow, 171 Mo. 272, l. c. 280, 281, 71 S. W. 132.] No court can in one breath dispossess itself of jurisdiction, as by allowing an appeal, and in another retain jurisdiction for' any purposes. The attempt to engraft onto our practice a rule which in effect is to say, “once in court, always in court,” is to my mind contrary to the spirit of our age and the practice of the courts. I think that the opinions of our Supreme Court in St. Louis v. Crow, 171 Mo. 272, 71 S. W. 132, and State ex rel. O’Briant v. K. & W. Rv. Co., 176 Mo. 443, 75 S. W. 636, are controlling and settle the propositions here put forward. It is true that in the case of Padgett v. Smith, 207 Mo. 235, 105 S. W. 742, the Supreme Court, in an opinion per curiam held that the circuit court that tried the cause had jurisdiction to hear evidence as to the nature and extent of the services and their reasonable value and to make a proper allowance therefor, to be taxed as costs after its judgment had been affirmed by the Supreme Court, but I find nothing in this later case to show that the question was presented to the court and adjudicated byit asto whetheror notthe jurisdiction still remained in *595the circuit court. It does not. appear that counsel were heard or that there was any opposition to the motion or that the prior adjudications of the court on the matter were in any way called to the attention of the court, und while it is true the Padgett case is the last decision of the Supreme Court on the subject, I cannot think that it is the controlling one. [M., K. & T. Ry. Co. v. Smith, 154 Mo. 800, 55 S. W. 470.] On the contrary I think that the last controlling decision where the matter was directly before the court is State ex rel. v. K. & W. Ry. Co., 176 Mo. 443, 75 S. W. 636. I do not wish to be understood as holding that a decision of the court rendered in a matter in which counsel has not been heard is not binding and authoritative. What I do mean is, that it lends some color to the claim that the court itself did not have in mind and so did not intend to overrule other decisions. N'or do I think •that because the trust company cannot come in by motion in a case which is no longer before the court and recover fees for services rendered in that case, that it is entirely shut out from obtaining compensation for those services. I see no reason why action should not lie directly for the recovery of those services against the parties liable for them. My position here is, that they cannot do that by motion in a cause which is no longer in court, cannot do it in a court which has lost jurisdiction of the cause in which the motion is made. Being very clearly of the opinion that the conclusion arrived at by my learned associates is in conflict with the last controlling decision of the Supreme Court above referred to on this matter, I am compelled to ask that the cause be certified for determination to the Supreme Court.